IN THE SUPREME COURT OF PENNSYLVANIA



IN RE:                                         :     NO. 499
                                               :
      AMENDMENT OF RULES 706                   :     JUDICIAL ADMINISTRATION DOCKET
      AND 1901 OF THE RULES OF                 :
      JUDICIAL ADMINISTRATION                  :




                                            ORDER



PER CURIAM

         AND NOW, this 14th day of June, 2018, it is Ordered pursuant to Article V, Section
10 of the Constitution of Pennsylvania that Rule 706 and Rule 1901 of the Rules of
Judicial Administration are amended in the attached form.

         To the extent that notice of proposed rulemaking would otherwise be required by
Pa. R.J.A. No. 103, the immediate promulgation of the amendments is found to be in the
interests of justice and efficient administration.

         This Order shall be processed in accordance with Pa. R.J.A. No. 103(b), and the
amendments herein shall be effective immediately.



Additions are bolded and are underlined.

Deletions are bolded and are [bracketed].